Exhibit 10.1

LIMITED WAIVER TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS LIMITED WAIVER TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
"Waiver"), dated as of June 28, 2018, by and among PLUG POWER INC., a Delaware
corporation, EMERGING POWER INC., a Delaware corporation, EMERGENT POWER INC., a
Delaware corporation and each of their Qualified Subsidiaries (hereinafter
collectively referred to as the "Borrower") and NY GREEN BANK (the "Lender"), a
division of the New York State Energy Research & Development Authority
("NYSERDA").

WITNESSETH:

WHEREAS, the Borrower and Lender are parties to that certain Amended and
Restated Loan and Security Agreement, dated as of July 21, 2017 (as amended
hereby and as may be further amended, restated, supplemented or otherwise
modified from time to time, the "Loan Agreement"), pursuant to which the Lender
has agreed to provide to Borrower a certain loan (the "Term Loan") in accordance
with the terms and conditions thereof;

WHEREAS, the Borrower has requested that the Lender consent to this Waiver;

WHEREAS, the Lender is willing to agree to this Waiver, subject to and in
accordance with the terms and conditions set forth in this Waiver.

NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Borrower and the Lender hereby
agree as follows:

1.           RECITALS; DEFINITIONS. The foregoing recitals, including all terms
defined therein, are incorporated herein and made a part hereof. All capitalized
terms used but not otherwise defined herein have the meanings given such terms
in the Loan Agreement.

2.           WAIVER. 

(a)          Subject to the terms of this Waiver, the Lender hereby agrees that
Borrower's obligations under Section 9.4 of the Loan Agreement to maintain on
the Test Balance Date of 6/30/18 an outstanding balance of all Advances less
than or equal $24,917,116 is waived, provided however that such waiver may be
revoked by Lender at any time upon not less than twenty (20) days' written
notice to Borrower.

(b)         For so long as the wavier set forth in Section 2(a) above, is in
effect and not revoked, the schedule of outstanding balances on all Advances set
forth in the definition of Amortization Schedule in the Loan Agreement shall be
replaced with the Schedule set forth on Exhibit A attached hereto. In the event
that the waiver set forth in Section 2(a), above, is revoked, the schedule of
outstanding balances on all Advances set forth on Exhibit A attached hereto
shall also be revoked, and the definition of Amortization Schedule shall revert
to the definition in the Loan Agreement, effective as of the date of revocation
of such waiver.

(c)          The waiver set forth in this Section 2 is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (1) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (2) otherwise prejudice any
right or remedy which the Lender may now have or may have in the future under or
in connection with any Loan Document.

 





--------------------------------------------------------------------------------

 



3.           CONDITIONS TO EFFECTIVENESS. This Waiver shall become effective

upon satisfaction of each of the conditions specified below:

(a)           Borrower and Lender shall have each received one or more
counterparts of this Waiver, duly executed, completed and delivered by Borrower
and Lender;

(b)           Borrower and Lender shall have received all other documents and
instruments as the Borrower and Lender may mutually deem necessary or
appropriate to effectuate the intent and purpose of this Waiver.

(c)           Lender shall have received from Borrower the amount of $10,000 in
immediately available funds (the "Limited Fee"), provided, however, that, in the
event Lender revokes its waiver granted pursuant to Section 2(a), above, on or
before the date that is thirty (30) days from, but excluding, the date of this
Waiver, the Lender shall fully refund to Borrower the Limited Fee within ten
(10) Business Days from the effective date of such revocation.

4.           REAFFIRMATION OF LOAN DOCUMENTS. By executing and delivering

this Waiver, Borrower hereby expressly (i) reaffirms, ratifies and confirms its
Obligations under the Loan Agreement and the other Loan Documents, (ii) agrees
that this Waiver shall be a "Loan Document" under the Loan Agreement and (iii)
agrees that the Loan Agreement and each other Loan Document shall remain in full
force and effect following any action contemplated in connection herewith.

5.           REAFFIRMATION OF GRANT OF SECURITY INTEREST IN COLLATERAL. Borrower
hereby expressly reaffirms, ratifies and confirms its obligations under the Loan
Agreement, including its grant to the Lender, of the security interest in all of
the Collateral.

6.           NO OTHER WAIVERS. The limited waiver and amendment in this Waiver
is

applicable only as provided herein, and does not constitute a future waiver of
any matter whatsoever, nor a waiver of anything other than the matter expressly
set forth herein. Unless specifically noted herein, nothing herein amends,
modifies or restates the terms of any other Loan Document. Nothing in this
Waiver is intended, nor shall be construed, to constitute a novation or an
accord and satisfaction of any of Borrower's Obligations under or in connection
with the Loan Agreement and any other Loan Document or to modify, affect or
impair the perfection or continuity of Lender's security interest in security
titles to or other liens on any Collateral.

7.           RELEASE. In consideration of the agreements of the Lender contained
herein

and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower hereby unconditionally and irrevocably
remises, acquits, and fully and forever releases and discharges Lender and all
respective affiliates and subsidiaries of Lender, their respective officers,
employees, agents, attorneys, principals, advisors, directors and shareholders,
and their respective heirs, legal representatives, successors and assigns
(collectively, the "Released Lender Parties") from any and all claims, demands,
causes of action, obligations, remedies, suits, damages and liabilities
(collectively, the "Borrower Claims") arising out of or related to the Loan
Agreement, the other Loan Documents, or the transactions contemplated therein,
whether now known, suspected or claimed, whether arising under common law, in
equity or under statute, which Borrower ever had or now has against the Released
Lender Parties which may have arisen at any time on or prior to the date of this
Waiver. Borrower covenants and agrees never to commence, voluntarily aid in any
way, prosecute or cause to be commenced or prosecuted against any of the
Released Lender Parties any action or other proceeding based upon any of the
Borrower Claims which may have arisen at any time on or prior to the date of
this waiver. Borrower acknowledges and agrees that the Released Lender Parties
have acted in good faith in negotiating and entering into this Waiver and that
the provisions hereof are not in breach or violation of any duty or obligation,
express or

 





--------------------------------------------------------------------------------

 



implied, of the Released Lender Parties to Borrower. The agreements set forth in
this Section 7 shall survive the termination or expiration of this Waiver and
the termination of the Loan Documents and the repayment, satisfaction or
discharge of the Obligations.

8.           REPRESENTATIONS AND WARRANTIES; LIENS; NO DEFAULT, NO  CONFLICT.
Borrower hereby represents, warrants and covenants with and to the Lender as
follows: (i) all of the representations and warranties set forth in the Loan
Documents continue to be true and correct in all material respects as of the
date hereof, except to the extent such representations and warranties by their
terms expressly relate only to a prior date (in which case such representations
and warranties shall be true and correct in all material respects as of such
prior date); (ii) as of the date hereof, there are no Events of Default that
have not been waived or cured; (iii) Lender has and shall continue to have
valid, enforceable and perfected first-priority liens, subject only to Permitted
Liens, on and security interests in the Collateral and all other collateral
heretofore granted by Borrower to Lender pursuant to the Loan Documents or
otherwise granted to or held by Lender, for the benefit of Lender; (iv) the
agreements and obligations of Borrower contained in the Loan Documents and in
this Waiver constitute the legal, valid and binding obligations of Borrower,
enforceable against Borrower in accordance with their respective terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors'
rights or by the application of general principles of equity; and (v) the
execution, delivery and performance of this Waiver by Borrower will not violate
any law, rule, regulation, order, contractual obligation or organizational
document of Borrower and will not result in, or require, the creation or
imposition of any lien, claim or encumbrance of any kind on any of its
properties or revenues.

9.           ADVICE OF COUNSEL. Each of the parties represents to each other
party hereto that it has discussed this Waiver with its counsel.

10.         SEVERABILITY OF PROVISIONS. In case any provision of or obligation
under this Waiver shall be invalid, illegal or unenforceable in any applicable
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

11.         FURTHER ASSURANCES. Borrower hereby agrees that at any time and from
time to time, at the expense of Borrower, it will promptly execute and deliver
all further instruments and documents, and take all further action, that may be
necessary or that the Lender may reasonably request, in connection with this
Waiver, or to enable them to exercise and enforce their rights and remedies
under this Waiver, the Loan Agreement and the other Loan Documents.

12.         COSTS AND EXPENSES. Borrower shall be responsible for the payment of
all fees, costs and expenses incurred by the Lender in connection with the
preparation and negotiation of this Waiver, including, without limitation, any
and all fees and expenses of Lender's in-house (without duplication of work
performed by outside counsel) and outside counsel.

13.         REFERENCE TO THE EFFECT ON THE LOAN AGREEMENT.

(a)          Upon the effectiveness of this Waiver, each reference in the Loan
Agreement to "this Agreement," "hereunder," "hereof," "herein" or words of
similar import shall mean and be a reference to the Loan Agreement as modified
by this Waiver.

(b)         The execution, delivery and effectiveness of this Waiver shall not,
except as expressly provided in this Waiver, operate as a waiver of any right,
power or remedy of Lender, nor

 





--------------------------------------------------------------------------------

 



constitute a waiver of any provision of the Loan Agreement or any other
documents, instruments and agreements executed or delivered in connection with
the Loan Agreement.

14.         GOVERNING LAW. THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAWS
OTHER THAN THE LAWS OF THE STATE OF NEW YORK).

15.         SUCCESSORS/ASSIGNS. This Waiver shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Loan Documents.

16.         HEADINGS. Section headings in this Waiver are included for
convenience of reference only and shall not constitute a part of this Waiver for
any other purpose.

17.         ENTIRE AGREEMENT. The Loan Agreement and the other Loan Documents as
and when modified by this Waiver embody the entire agreement between the parties
hereto relating to the subject matter thereof and supersedes all prior
agreements, representations and understandings, if any, relating to the subject
matter thereof

18.         COUNTERPARTS. This Waiver may be executed in multiple counterparts,
each of which shall be deemed to be an original and all of which when taken
together shall constitute one and the same instrument. Delivery of an executed
signature page of this Waiver by facsimile transmission or electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed and delivered as of the day and year specified at the beginning hereof.

 

 

BORROWER:

 

 

 

 

PLUG POWER INC.

 

Signature:

/s/ Paul B Middleton

 

 

 

 

Print Name:

Paul B Middleton

 

 

C:\Users\ssachs\AppData\Local\Temp\SNAGHTMLa06e20.PNG
[plug20180630ex101003cf8001.jpg]

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

BORROWER:

 

 

 

 

 

EMERGING POWER INC

 

Signature:

/s/ Paul B Middleton

 

 

 

 

Print Name:

Paul B Middleton

 

 

C:\Users\ssachs\AppData\Local\Temp\SNAGHTMLa06e20.PNG
[plug20180630ex101003cf8001.jpg]

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

BORROWER:

 

 

 

 

 

EMERGENT POWER INC

 

Signature:

/s/ Paul B Middleton

 

 

C:\Users\ssachs\AppData\Local\Temp\SNAGHTMLa06e20.PNG
[plug20180630ex101003cf8001.jpg]

 

Print Name:

Paul B Middleton

 

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 





--------------------------------------------------------------------------------

 



Accepted in New York, New York:

 

 

 

LENDER

 

NY GREEN BANK

 

A Division of the New York State Energy
Research & Development Authority

 

 

 

Signature:

/s/ Alfred Griffin

 

Print Name:

Alfred Griffin

 

 

 

 

Title:

President

 

 





--------------------------------------------------------------------------------

 



 

EXHIBIT A

Schedule of Outstanding Balances on all Advances

 

 

 

Balance
Test Date

Outstanding
Balance of
Advances

6/30/2018

27,312,614

9/30/2018

21,866,066

12/31/2018

17,153,218

3/31/2019

16,680,373

6/30/2019

15,626,730

9/30/2019

9,397,607

12/31/2019

0

 



--------------------------------------------------------------------------------